         Case 1:21-cr-00067-DLC Document 25 Filed 04/15/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
UNITED STATES OF AMERICA               :                   21cr67(DLC)
                                       :
               -v-                     :                       ORDER
                                       :
DANIEL KAMENSKY,                       :
                                       :
                         Defendant.    :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

      A sentencing is scheduled to occur on May 7, 2021 at 11:00

AM.   Due to the COVID-19 pandemic, the defendant may have the

option of appearing in court or through a videoconference.

Accordingly, it is hereby

      ORDERED that defense counsel shall respond to the following

question by 5:00 PM on April 29, 2021:

            Does the defendant consent to have the proceeding
            occur as a videoconference?

      If the defendant consents to have the proceeding occur as a

videoconference, please complete and file on ECF the written

consent form attached to this Order if it is feasible to do so.

Dated:      New York, New York
            April 15, 2021


                                    ____________________________
                                             DENISE COTE
                                    United States District Judge
